Hall, J.
I concur in the opinion of Ellison, J., for •the reason that.by that opinion the defendant is given the whole benefit on account of the facts especially men-.■tioned in the opinion of Philips, P. j., asked by the *675defendant in Ms answer, and during the trial. The defendant is entitled to no greater benefit, on account of said facts, at the hands of this court. The defendant did not plead said facts as an estoppel. Neither did he, In his declarations of law, treat said facts as an estoppel. We cannot treat said facts as an estoppel now, in my opinion. Haying tried the case on a certain theory, the defendant cannot obtain relief here contrary to such theory.'